*337In opposition to the defendants’ prima facie showing that plaintiff did not suffer a serious injury causally related to the subject accident, plaintiff failed to raise a triable issue of fact (see Pommells v Perez, 4 NY3d 566, 574 [2005]). While it is undisputed that plaintiff was afflicted with certain spinal defects, the cause thereof, according to defendants’ neurologist, was congenital malformation and not the event in question. It is uncontested that plaintiff had scoliosis and spina bifida, congenital conditions. The conclusory statements of plaintiff’s experts, unsupported by any probative evidence, that plaintiffs limitations were causally related to the accident are insufficient to defeat summary judgment (see Carter v Full Serv., Inc., 29 AD3d 342, 344 [2006], lv denied 7 NY3d 709 [2006]). Concur— Lippman, EJ., Tom, Buckley, Moskowitz and Renwick, JJ.